March 20, 1918. The opinion of the Court was delivered by
This is an action for damages for the breach of a contract for hiring. The case was tried before Judge Spain and a jury at September term of Court, 1917, for Greenville county, and resulted in a verdict in favor of the plaintiff in the sum of $305. After entry of judgment, defendants appeal.
Exception 1 complains of error in admitting in evidence the copy of telegram received by the plaintiff at Sweetwater, Tenn. This telegram bears date of October 31, 1916, and was filed at defendants' office at Calhoun, S.C. by J.S. Stone, as foreman, and was in answer to a telegram of inquiry asked for by plaintiff. The telegram admitted was received by plaintiff at Sweetwater, Tenn. The defendants answered plaintiff's inquiry by filing at Calhoun, S.C. with the Western Union Telegraph Company a message to be transmitted by it to the plaintiff. By engaging the telegraph company to transmit the message it became the agent of the defendants and the message received by the plaintiff was the original and best evidence against the defendants. Plaintiff had the right to act on the telegram received by him in response to his inquiry. He could not in Tennessee call for and inspect the original message filed at Calhoun, S.C. Neither is there any contention that the message delivered to plaintiff was in any way different from the one filed at Calhoun, S.C. The contention asked for by the defendants is unreasonable and cannot be sustained. This exception is overruled.
Exception 2 complains of error in allowing plaintiff, over objection, to testify that he brought his family from Tennessee *Page 367 
to South Carolina at trouble and expense. This objection is overruled. If defendants contracted with plaintiff and breached that contract, any damages that would naturally flow therefrom were competent evidence in estimating damages, but the admission of the evidence in no view of the case was prejudicial to the defendants, as the Judge charged the jury that the measure of damages was solely the damage for loss of time and the defendants have not excepted to this part of his Honor's charge. This exception is overruled.
Exception 3 complains of error in not granting nonsuit asked for by defendants at the close of plaintiff's testimony. The evidence in the case warranted his Honor in refusing the motion and submitting case to jury. This exception is overruled.
Exceptions 4, 5, 6 and 7 are based on the ground that his Honor erred in leaving to the jury the construction of the contract between plaintiff and defendants, which contract was in writing. His Honor stated the issues involved clearly, and charged the law of the case properly, and submitted to the jury the question for them to decide whether the contract was one contended for by the plaintiff or one contended for by the defendants; each party had been allowed to show what was their interpretation of the telegram, and the defendants cannot be heard to complain of the evidence they brought out and was passed upon by the jury. His Honor submitted to the jury the question of the duration of the contract; when it commenced and when it ended. This, under the evidence, he clearly had the right to do. He submitted the issuable facts of the case to the jury. This charge as a whole is free from error, and the defendants were in no manner prejudiced thereby. The jury found against the defendants that there was no release or discharge as to future services. Part of the contract was in writing and part oral, and his Honor correctly submitted it to the jury. *Page 368 
Exceptions overruled. Judgment affirmed.
MR. CHIEF JUSTICE GARY and MESSRS. JUSTICES HYDRICK and GAGE concur.